UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CARLOS LOPEZ,
Movant, 1:21-CV-2698 (PAE)
-against- 1:11-CR-1032-15 (PAE)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

PAUL A. ENGELMAYER, United States District Judge:

On March 26, 2021 the Court received a pro se motion under 28 U.S.C. § 2255 that
Carlos Lopez had filed on March 18, 2021 challenging the legality of his conviction and sentence
entered in 11 Crim. 1032. Dkt. 1. On April 7, 2021, the Court directed Lopez to file a
declaration within 60 days showing cause why his § 2255 motion should not be denied as time-
barred. Dkt. 3. On June 14, 2021, having not received any response from Lopez, the Court
denied Lopez’s § 2255 motion as time-barred. Dkt. 4.

On June 28, 2021, the Court received a pro se declaration from Lopez stating that his
then-lawyer, Susan Kellman, Esq., had notified him that she had timely filed a joinder to the
petition for writ of certiorari for Lopez’s co-defendant, Luis Beltran, 11 Crim, 1032-15, Dkt. 262,
and that this petition became final on March 23, 2020. Jd.

The Court directs that Ms. Kellman and the Government submit letters, due by July 9,
2021, stating whether Lopez is correct that he did, in fact, join Beltran’s petition for certiorari,
and that his § 2255 motion therefore should not be denied as time-barred.

SO ORDERED.
Dated: June 29, 2021
New York, New York f “nl s e py hy,

 

PAUL A. ENGELMAYER °
United States District Judge

 
